IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40340
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

RONALD LEE LEWIS,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. M-94-CV-223
                        - - - - - - - - - -
                          October 29, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ronald Lee Lewis appeals the district court’s denial of his

motion pursuant to 28 U.S.C. § 2255.   Lewis argues that the

indictment to which he pleaded guilty did not state an offense

under 18 U.S.C. § 531(a) because the indictment failed to allege

that Lewis intended to defraud someone other than the security

issuer.   Assuming, arguendo, that such is an essential element of

the offense, the indictment was not constitutionally insufficient

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40340
                              - 2 -

under the maximum-liberality analysis espoused in United States

v. Fitzgerald, 89 F.3d 218, 221-22 (5th Cir. 1996).   Accordingly,

we AFFIRM the district court’s denial of Lewis’s motion.   Lewis’s

motions to expedite, to amend his brief, and to view the sealed

sentencing recommendation all are DENIED.